Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 19, 1977, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. In its charge to the jury, the trial court, in discussing the burden of proof, used the phrase "proof to a moral certainty”. Later in the charge, the trial court advised the jury that any request for a rereading of testimony should be "your last resort.” Although both of these instructions constituted error (see People v Forest, 50 AD2d 260; CPL 310.30), it is our view that defendant was not deprived of a fair trial thereby, whether the errors are viewed individually or collectively. With respect to the burden of proof, an examination of the entire charge indicates that the trial court stressed the proper standard, i.e., that guilt had to be proved beyond a reasonable doubt. With regard to the rereading of testimony, the charge, viewed in its entirety, clearly reveals that the trial court advised the jurors that they were not to feel intimidated and that the testimony would be at their disposal, if it was needed. Damiani, J. P., Suozzi and Rabin, JJ., concur.